Citation Nr: 0522031	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-22 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for residuals of a gunshot wound (GSW) to 
the right thigh and buttock, involving Muscle Groups XV and 
XVII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1943 to December 
1945.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2003 decision by the 
RO which denied an increased rating for the GSW to the right 
thigh and buttock.  In January 2005, the Board remanded the 
appeal to the RO to comply with the veteran request for a 
hearing.  A videoconference hearing before the undersigned 
member of the Board was held in July 2005.  

By rating action in September 2003, the RO denied, in part, 
service connection for a rectum tear.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At the personal hearing in July 2005, the veteran testified 
that he has had chronic neurological problems in his right 
leg for many years which he believed are related to the GSW 
to his right thigh and buttock.  He described numbness and 
pain radiating down his right leg causing his leg to give way 
and fall.  He also complained that when he was examined by VA 
in December 2002, the examiner refused to examine his 
neurological symptoms, telling him that she was concerned 
only with the service-connected disability.  He also 
testified that all of his treatment has been by VA and that 
he is seen about every six months.  

The service medical evidence showed that the GSW fractured 
(comminuted) the ramus of the right ischium leaving several 
fragments.  They also showed that the veteran walked with a 
limp and could not walk or sit for any prolonged period of 
time due to pain; problems that he has had ever since the 
injury.  He now reports additional neurological problems in 
the right lower extremity.  While his is not competent to 
offer an opinion as to the etiology of any current 
disability, he is competent to testify about his symptoms and 
how they affect his daily activities.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The recent VA examination report noted the veteran's 
complaints of functional loss due to pain and indicated that 
his gait was slow at about 50 percent of the pace of the 
examiner with a limp favoring the right hip.  However, the 
examiner did not offer any opinion as to the extent of any 
functional impairment due to the GSW wound injuries.  
Furthermore, it does not appear that the claims folder was 
reviewed by the examiner.  Where muscle damage is involved, 
consideration must be given to functional loss due to pain 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. §§ 4.40 
and 4.45, respectively.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Given the nature of his service-connected injuries and the 
absence of any reported functional loss or neurological 
findings on the recent VA examination report, either positive 
or negative, the Board finds that another VA examination 
should be undertaken.  See Murinscsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

Finally, the Board notes that while the veteran was informed 
of the enactment of VCAA by letter in December 2002, he has 
not been provided with a copy of the law and regulations 
pertaining to VCAA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The RO should take appropriate steps 
to obtain all medical records for 
treatment by VA since March 2003 and 
associated them with the claims folder.  
All attempts to procure records should be 
documented in the file.  

3.  The veteran should be afforded a VA 
surgical examination to determine the 
current severity of his service-connected 
GSW to the right thigh and buttock.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The claims 
folder must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All clinical findings should be reported 
in detail.  The physician should provide 
a response to each of the following:  

I  Identify all muscle groups 
affected, and the manifestations and 
degree of severity of any muscle 
damage caused by the GSW to the 
right thigh and buttock.  

II  Include a detailed description 
of all scars resulting from the GSW 
and subsequent surgery, whether any 
scars are painful or tender on 
objective demonstration, whether 
they limit function or whether they 
are poorly nourished with repeated 
ulceration.  

III.  Discuss all symptoms of muscle 
injury (loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement) and the severity of same.  

IV.  Indicate whether there is 
evidence of loss of deep fascia or 
of muscle substance or impairment of 
muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

V.  Discuss whether the veteran has 
limitation of motion of any joint 
attributable to the service-
connected GSW.  If so, the actual 
and normal ranges of motion should 
be listed.  In addition, the 
examiner should be asked to 
determine whether any joint affected 
by the GSW results in weakened 
movement, excess fatigability, or 
incoordination attributable to a 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

VI.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when any joint affected 
by the service-connected disability 
is used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's GSW disability in accordance 
with the specified criteria.  However, 
the examiner must not assign a rating to 
the veteran's disability.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of any identified 
neurological disability in the right 
lower extremity and buttock.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
If necessary, the examiner should review 
the service medical records so that the 
extent of any nerve damage caused by the 
fragment wounds may be identified.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
provide a written discussion of the 
degree of residual weakness or sensory 
disturbances due to the GSW, and how it 
impacts on motor function of the effected 
joints.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any identified 
neurological problems in the right lower 
extremity are proximately due to, the 
result of, or being aggravated by the 
service-connected GSW to the right thigh 
and buttock.  If it is determined that 
any identified neurological disability is 
not related to or being aggravated by the 
service-connected GSW, the examiner 
should disassociate any complaints or 
findings from the service-connected GSW 
residuals.  

The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is unable to make any 
determination, this should so state and 
the reasons indicated.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

6.  After the requested development has 
been completed, the RO should review the 
claim and adjudicate the merits of the 
claim based on all the evidence of record 
and all governing legal authority, 
including VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any neurological 
symptoms are proximately due to or the 
result of, or being aggravated by the GSW 
to the right thigh and buttock.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC), which includes 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


